                               AFFIDAVIT IN SUPPORT OF
   AN APPLICATION          FOR A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Alex L. Cava, being duly sworn, do hereby state the following is true to the best of my

knowledge and belief:

                     INTRODUCTION         AND AGENT BACKGROUND

   1. I am a "federal law enforcement officer" within the meaning of Federal Rule of Criminal

       Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws

       of the United States and duly authorized by the Attorney General to request an arrest

      warrant. I am an investigative or law enforcement officer of the United States within the

      meaning of Section 2510(7) of Title 18 of the United States Code. I have been employed

      as a Special Agent with the FBI since July 2017. I am currently assigned to investigate

      violations of Civil Rights statutes, including Hate Crimes, within the Norfolk Division of

      the FBI.

   2. As a Special Agent, I have participated in all the normal methods of investigation,

      including electronic surveillance, physical surveillance, interviews of witnesses, execution

      of search and arrest warrants, and the use of confidential informants and cooperating

      witnesses.   I have received specialized training in, and have participated in, criminal

      investigations involving violations of federal health care laws, civil rights violations, and

      associated crimes.

   3. As part of a joint investigation with the City of Virginia Beach Police Department (VBPD)

      and the City of Virginia Beach Fire Department, your Affiant has been investigating John

      Malcolm BARESWILL for a violation of 18 U.S.C. § 844(e). Section 844(e) states that it

      is a felony crime to, "through the use of the mail, telephone...     or other instrument of

      interstate or foreign commerce, or in or affecting interstate or foreign commerce, willfully

                                                1
    make[] any threat ... concerning an attempt or alleged attempt being made, or to be made,

    to kill, injure, or intimidate any individual or unlawfully to damage or destroy any

   building ... or other real or personal property by means of fire or an explosive."

4. The facts in this affidavit come from my personal observations, my discussions with other

   investigating agents, officers, and analysts, my training and experience, my review of

   documents, and information obtained from witnesses. This affidavit is intended to show

   merely that there is probable cause for the requested criminal complaint and arrest warrant,

   and does not set forth all of my knowledge about this matter.

                    CASE INITIATION AND PROBABLE CAUSE

5. The investigation of BARESWILL was initiated on June 8, 2020, after the FBI was

   contacted by the VBPD and informed of a threat made against a Baptist church in the City

   of Virginia Beach ("the church"), which is in the Eastern District of Virginia. The church

   serves a predominantly African American congregation. On June 2, 2020, a leader of the

   church was one of several ministers who took part in a prayer vigil and peaceful

   demonstration, which included a moment of silence for George Floyd, in the Mount

   Trashmore area of Virginia Beach.

6. On June 7, 2020, a church member informed VBPD that on the morning of June 7, 2020,

   between approximately 10:00 AM and 11:30 AM, an unknown male (UM) caller had called

   the church's land line telephone. The telephone call was answered by Witness 1, a member

   of the church, who placed the call on speakerphone, which allowed Witness 2, also a church

   member, to overhear the conversation. Three young children were also present. The UM

   stated words to the effect of "you [racial slur] need to shut up" and threatened to set fire to

   the church. Witness 1 and Witness 2 were both disturbed by the call and concerned for



                                             2
   their own safety and that of the church.

7. On June 7, 2020, VBPD obtained toll records for the church's land line telephone number.

   Only one number called the church's line between 10:00 AM and 11:30 AM on June 7,

   2020. The incoming call to the church came from telephone number 757.705.                A

   records search showed that telephone number 757.705                  had been used by John

   Malcolm BARESWILL of Catawba, North Carolina.                 Investigators determined that

   BARESWILL owned a local package delivery service in the City of Virginia Beach.

8. On June 9, 2020, investigators from the VBPD and the FBI made contact with

   BARESWILL outside his place of employment and conducted a consensual interview.

   BARESWILL confirmed that 757.705.              was his personal mobile telephone number.

   BARESWILL acknowledged he had possession of his mobile telephone during the

   morning of June 7, 2020. BARESWILL showed investigators his mobile telephone and

   pointed out that unlocking it required entry of a four-digit code.

9. BARESWILL told investigators that he did not call any religious institution on June 7,

   2020. He claimed that he was asleep during the time frame when the call was placed.

10. BARESWILL provided investigators written consent to search his mobile telephone. An

   FBI forensic examiner made a digital image of the phone. Upon review of the phone'S

   contents, investigators discovered that BARESWILL recently had used his mobile

   telephone to search the internet for several phrases, including: "Who said all whites are

   racist," "Black Lives Matter protest held in Virginia," and "Who organized the protests

   from mount trashmore to town center." Furthermore, the review of the phone revealed that

   its user recently had searched for information about at least three predominantly African

   American religious institutions in the area, including the church that received the



                                              3
      threatening telephone call.

   11. Records obtained from BARES WILL 's mobile telephone service provider showed that an

      outgoing call was placed by that phone on June 7, 2020, at 10:44 AM, to the church's

      phone number. Telephone records of the church showed a corresponding incoming call

      from BARESWILL's           mobile telephone number on June 7, 2020, at 10:44 AM.

      Furthermore, BARESWILL's mobile telephone records indicated that the prefix "*67" was

      used when the call was placed. The use of the *67 prefix code blocks the originating

      caller's telephone number from being identified by the receiving party's "Caller ill"

      function.

                                       CONCLUSION

   12. Based on the foregoing, I submit there is probable cause to believe that BARESWILL used

      a telephone, an instrument of interstate or foreign commerce, to willfully make a threat

      concerning an attempt or alleged attempt being made, or to be made, to kill, injure, or

      intimidate any individual, or unlawfully to damage or destroy any building, by means of

      fire.



                                                 Respectfully submitted,


                                                   .~
                                                 SpeCial Agent Alex L. Cava
                                                 Federal Bureau of Investigation
Sworn and subscribed to before me on
      June 11, 2020



United States Magistrate Judge




                                             4
